UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6443



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNICE PEARSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-02-19; CA-03-117-5)


Submitted:   November 22, 2005            Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernice Pearson, Appellant Pro Se.  Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bernice Pearson seeks to appeal the district court’s

order   accepting    the     recommendation    of    the        magistrate    judge

dismissing as untimely her 28 U.S.C. § 2255 (2000) motion, and

concluding that United States v. Booker, 125 S. Ct. 738 (2005) is

not retroactively applicable in § 2255 proceedings.                    This order is

not   appealable    unless    a   circuit    justice       or    judge    issues    a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner    satisfies         this    standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of her constitutional claims is debatable and

that any dispositive procedural findings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Pearson has not made the

requisite     showing.       Accordingly,     we    deny    a     certificate      of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                          DISMISSED


                                    - 2 -